DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  CONTINUING DATA: 
This application is a CON of 16/264,168 filed 01/31/2019 now PATENT 10678371. 16/264,168 has PRO 62/758,142 filed 11/09/2018.  16/264,168 has PRO 62/673,697 filed 05/18/2018.
Allowable Subject Matter
3.	Claims 1, 12 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
In regards to claim 12, none of the prior art, refer 892, discloses as a whole “A method of assembling a push button assembly in a display system, comprising: assembling a push button assembly, the assembly comprising: providing an upper bezel and a lower bezel; providing a surface lens element; providing a lens overmold; positioning the surface lens element within the lens overmold and connecting the lens between the upper bezel and lens overmold; connecting the lens overmold into the lower bezel; positioning the lower bezel above a printed circuit board assembly, the printed circuit board assembly comprising one or more pockets containing one or more return elements; providing a clamp element beneath the lower bezel; inserting the push button assembly into an opening on a display system housing, wherein the clamp element secures the push button assembly into the opening.”

Accordingly, the independent claims 1 and 12 are allowed. The dependent claims 2-11 are also allowed based on their respective dependencies from the independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627